In Error. —
This was an action of covenant. The question is concerning the conclusion of a plea. The declaration stated that the defendant had not paid $640, the one-half of the price of lands sold, which by his covenant he was bound to pay. The defendant pleaded performance, and this he was ready to verify. Being a direct denial of what is stated in the declaration it should have concluded to the country. It is the matter and not the words that is to be considered, for the matter, which is negative to that in the declaration, is expressed in affirmative words. Still it is a denial, and should tender an issue by concluding to the county. The Circuit Court ought to have given leave to amend if the defendant could show that the plea is probable, so now that leave must be given if it can be satisfactorily shown that the plea is true, otherwise judgment to be entered for the plaintiff.